                               Case 17-17124         Doc 68     Filed 03/04/20      Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                      In re:    Case No.: 17−17124 − TJC        Chapter: 13

Crystal Cassandra Jones
Debtor


                                               DEFICIENCY NOTICE
DOCUMENT:                  67 − Motion to Withdraw Unclaimed Funds from Court Registry in the amount of $8057.92
                           Filed by Dino L. Jones. (Attachments: # 1 Affidavit # 2 Research Documents) (Alexander, Lisa)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 3/18/20.

CURE:                      A non−redacted drivers license with your current address is required.

CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 3/4/20
                                                                 Mark A. Neal, Clerk of Court
                                                                 by Deputy Clerk, Lisa Alexander
                                                                 301−344−3378
cc:    Debtor
       Attorney for Debtor − Craig W. Stewart
       Dino L. Jones


defntc (rev. 12/12/2016)
